               Case 2:19-cr-00210-RAJ Document 54 Filed 03/16/21 Page 1 of 2




1                                                                         Judge Richard A. Jones
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
8
                                      AT SEATTLE
9
10
       UNITED STATES OF AMERICA,                          No. CR19-210RAJ
11
                              Plaintiff,                  ORDER CONTINUING TRIAL DATE
12
                         v.                               AND PRETRIAL MOTIONS DEADLINE
13
       ALLAN B. THOMAS and
14
       JOANN E. THOMAS,
15
16                            Defendants.
17
            THE COURT, having considered the unopposed motion of Defendants Allan B.
18
     Thomas and JoAnn E. Thomas to continue the trial date and pretrial motions date,
19
     FINDS:
20
            (a) taking into account the exercise of due diligence, a failure to grant a
21
     continuance in this case would deny counsel for the Defendants the reasonable time
22
     necessary for effective preparation due to counsel’s need for more time to review the
23
     evidence, consider possible defenses, and gather evidence material to the defense, as set
24
     forth in 18 U.S.C. §3161(h)(7)(B)(iv);
25
            (b) a failure to grant such a continuance in this proceeding could result in a
26
     miscarriage of justice, as set forth in 18 U.S.C. ﬂ 3161(h)(7)(B)(i);
27
28
                                                                              TERRENCE KELLOGG
      ORDER CONTINUING TRIAL DATE                                                 P.O. BOX 633
      AND PRETRIAL MOTIONS DEADLINE                                     PORT TOWNSEND, WASHINGTON 98368
      CR19-210RAJ - 1                                                            (206) 491-9003
              Case 2:19-cr-00210-RAJ Document 54 Filed 03/16/21 Page 2 of 2




 1         (c) the additional time requested is a reasonable period of delay to allow defense
 2 counsel adequate time to prepare for trial, to investigate the matter, to gather evidence
 3 material to the defense, and to consider possible defenses;
 4         (d) the ends of justice will best be served by a continuance, and the ends of justice
 5 outweigh the best interests of the public and the Defendants in any speedier trial, as set
 6 forth in 18 U.S.C. §3161(h)(7)(A); and
 7         (e) that the period of delay from the date of this order to the new trial date is
 8 excludable time pursuant to 18 U.S.C. §§3161(h)(7)(A) and (h)(7)(B)(i) & (iv).
 9         IT IS THEREFORE ORDERED that Defendants’ unopposed motion (Dkt. # 51) is
10 GRANTED. The trial date in this matter shall be continued to July 19, 2021.
11         IT IS FURTHER ORDERED that all pretrial motions, including motions in
12 limine, shall be filed no later than May 14, 2021, with responses due no later than
13 May 28, 2021, and replies (if any) due no later than June 4, 2021.
14         IT IS FURTHER ORDERED that the period of time from the date of this order up
15 to and including the new trial date of July 19, 2021, shall be excludable time pursuant to
16 the Speedy Trial Act, 18 U.S.C. § 3161(h)(1)(D), (h)(7)(A) and (h)(7)(B).
17
18         DATED this 16th day of March, 2021.
19
20                                                    A
21                                                    The Honorable Richard A. Jones
22                                                    United States District Judge
23
24
25
26
27
28
                                                                             TERRENCE KELLOGG
     ORDER CONTINUING TRIAL DATE                                                 P.O. BOX 633
     AND PRETRIAL MOTIONS DEADLINE                                     PORT TOWNSEND, WASHINGTON 98368
     CR19-210RAJ - 2                                                            (206) 491-9003
